Order entered April 30, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00138-CV

                           IN THE MATTER OF Z.T.

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00919-X

                                      ORDER

      Before the Court is the April 28, 2021 request of Pamela Sumler, Official

Court Reporter for the 305th Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to May 10,

2021. Because this is an accelerated appeal from a trial court’s order certifying

appellant to be tried as an adult, we caution Ms. Sumler that no further extension

requests will be granted. See TEX. FAM. CODE ANN. § 56.01(c), (h-1); see also

Order Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts

to Give Notice of the Right to an Immediate Appeal, Texas Supreme Court, Misc.
Docket No. 15-9156 (Tex. 2015) (which may be accessed at the following address:

http://www.txcourts.gov/media/1055398/159156.pdf.).

       Failure to file the reporter’s record by May 10th will result in the Court

taking any available measure to ensure the record is filed.


                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE